        Case 1:20-cv-10932-PAC Document 20 Filed 12/31/20 Page 1 of 1


 ILGANAYEV LAW FIRM
 139 Fulton St., Suite 801, New York, New York 10038
 Migir Ilganayev
 Direct Dial: (646) 396-8050
 E-Mail: ilganayevlaw@gmail.com

                                                                              December 31, 2020

 VIA ECF FILING (Letter Only)
 Honorable Colleen McMahon
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

               Re:    d/b/a Seaport House (Hopkins Hawley LLC), et al v.
                      Andrew Cuomo, Mayor Bill De Blasio, et al
                      Case No. 20-cv-10932

Dear Judge McMahon:

        This firm represents the Plaintiffs in the above referenced action that was filed on
December 25, 2020. Last night, we filed an Emergency Order to Show Cause seeking a
Temporary Restraining Order, which, among other things, respectfully requests an order
allowing New York City restaurants to extend their hours of outdoor dining tonight for New
Year’s Eve. Attorneys for the Defendants have been noticed and have reached out to us
inquiring about the time of the hearing for this motion.

       We made numerous attempts to reach your Chambers and your Deputy by phone but
to no avail. The purpose of this letter is to respectfully request to be heard today on our
Emergency Order to Show Cause.

       Thank you in advance for your time.


                                                            Sincerely,


                                                            Migir Ilganayev

 cc: Assistant Attorney General Seth Farber Via Email
     Assistant Corporation Counsel Glenne Fucci Via Email
